Name: Council Regulation (EEC) No 1362/78 of 19 June 1978 on the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 6. 78 Official Journal of the European Communities No L 166/ 11 COUNCIL REGULATION (EEC) No 1362/78 of 19 June 1978 on the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno Whereas the conditions and limits laid down in Arti ­ cles 13 and 19 of Council Directive 72/ 159/EEC of 17 April 1972 on the modernization of farms (2) are not entirely appropriate, in the case of irrigation , to the special structural situation of the Mezzogiorno regions ; Whereas at the same time agricultural production should be re-oriented in the irrigated areas of these regions ; Whereas at the same time the number of farm deve ­ lopment plans within the meaning of Article 4 of Directive 72/ 159/EEC should be increased by providing qualified assistance for the farmers concerned ; Whereas these objectives should be furthered by means of a multi-purpose measure covering irrigated areas in the Mezzogiorno and constituting a special programme extending over several years ; Whereas it follows from the foregoing that the measures referred to above constitute a common measure within the meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 2788/72 (4) ; Whereas it should be for the Commission, after receiving the opinion of the Standing Committee on Agricultural Structure, to approve a framework programme and special programmes put forward by the Italian Government, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( J ), Whereas Article 39 (2) (a) of the Treaty provides that account should be taken of the social structure of agri ­ culture and the structural and natural disparities between agricultural regions in determining the common agricultural policy ; Whereas to achieve the objectives of the common agri ­ cultural policy set out in Article 39 ( 1 ) (a) and (b) of the Treaty, specific measures appropriate to the production conditions of the least-favoured agricul ­ tural areas should be adopted at Community level ; Whereas certain Mediterranean regions of the Commu ­ nity are in an unfavourable situation as regards agricul ­ tural incomes and suffer from under-employment both in agriculture and in other sectors ; Whereas these problems are particularly acute in the regions of the Mezzogiorno ; Whereas the population engaged in agriculture consti ­ tutes an important section of the total working popula ­ tion in these regions ; Whereas action should be concentrated on a basic aspect of the structural development of these regions which will have rapid and lasting effects on agricul ­ tural incomes ; Whereas agricultural production in the Mezzogiorno is seriously affected by the very unbalanced water supply situation, and the capacity of existing reservoirs and main channels is much greater than that of the irrigation network ; Whereas, it is essential to accelerate the provision of such irrigation networks by means of Community aid ; HAS ADOPTED THIS REGULATION : Article 1 1 . With a view to increasing agricultural incomes in the Mezzogiorno and improving basic agricultural structures, thus contributing to the modernization of farms, a common measure shall be introduced for the purpose of accelerating collective irrigation operations (2 ) OJ No L 96, 23 . 4 . 1972, p. 1 . (3 ) OJ No L 94, 28 . 4 . 1970, p. 13 . (4 ) OJ No L 295, 30 . 12 . 1972, p. 1 .( ») OJ No C 108 , 8 . 5 . 1978 , p. 49 . No L 166/ 12 Official Journal of the European Communities 23. 6. 78 using reservoirs and main channels, thereby facili ­ tating Articles 2 and 4 of Directive 72/ 159/EEC in the irrigated areas, while adapting production to market requirements. 2. The set of measures provided for in this Regula ­ tion shall constitute a common measure within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729/70 . 3. Subject to the conditions laid down in Titles III and IV, the Commission may grant aid for the common measure from the European Agricultural Guidance and Guarantee Fund, Guidance Section, hereinafter referred to as 'the Fund', to finance special programmes which form part of the framework programme described in Title I and which satisfy the conditions laid down in Title II . 4. The conditions and limits laid down in Article 13 (2) and Article 19 (2) and (3) of Directive 72/ 159/EEC shall not apply to the collective irrigation operations covered by this common measure. investments in the processing and marketing of agricultural products provided for in Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricul ­ tural products are processed and marketed (! ), as amended by Council Regulation (EEC) No 1361 /78 (2), can be used in the first instance in respect of production from the irrigated areas, account being taken of the abovementioned studies,  the measures to be taken to ensure that irriga ­ tion of vines for wine-making is excluded from the collective irrigation operations provided for in the programme,  the measures to be taken to orient production, in accordance with the results of the studies referred to above, in particular towards the growing of fodder crops (maize, barley, lucerne, clover, field beans, sorghum, soya, fodder beet, etc .) and stock-raising ; (e) as regards the modernization of farms in the areas irrigated on completion of the programme, the proposed arrangements for advisory services to promote the rational utilization of irrigation networks and the modernization of farms within the meaning of Articles 2 and 4 of Directive 72/ 159/EEC and to encourage appropriate produc ­ tion . Article 4 1 . The framework programme and any amend ­ ments thereto shall be forwarded to the Commission by the Italian Government. 2. At the request of the Commission, the Italian Government shall supply any information in addition to that provided for in Article 3 which is required for the Commission's assessment of the programme. Article 5 The Commission shall decide whether to approve the framework programme arid any amendments thereto in accordance with the procedure laid down in Article 15 . TITLE I Framework programme Article 2 The framework programme shall cover collective irri ­ gation operations using reservoirs and main irrigation channels in the Mezzogiorno. It shall be drawn up by the Italian Government. Article 3 The framework programme shall indicate : (a) the existing reservoirs and the main irrigation channels already in existence or being developed in the Mezzogiorno ; (b) the geographical areas covered by the framework programme which can be provided with an irriga ­ tion system from the reservoirs and channels referred to in (a) ; (c) the estimated number of hectares concerned and the estimated total cost of the collective irrigation operations ; (d) with respect to the adaptation of production in the areas irrigated on completion of the framework programme : (  the results of studies carried out and the measures adopted to ensure that studies of the most suitable types of production are conti ­ nued, account being taken of natural produc ­ tion conditions and market requirements,  the provisions envisaged to ensure that the financial contribution from the Community to TITLE II Special programmes Article 6 For the purpose of this Regulation, a special programme shall mean any multi-annual public programme relating to collective irrigation operations, (') OJ No L 51 , 23 . 2. 1977, p. 1 . (2) See page 9 of this Official Journal . 23 . 6. 78 Official Journal of the European Communities No L 166/13 laid down in Article 1 5, after the Fund Committee has been consulted on the financial aspects. Article 9 1 . The Commission shall, after consulting the Fund Committee on the financial aspects, decide upon aid from the Fund in accordance with the procedure laid down in Article 15. 2. The Italian Government and the public body responsible for the implementation of a special programme shall be notified of the Commission's deci ­ sion . including associated drainage, using reservoirs and main channels already in existence and covering one or more of the geographical areas listed in Article 3 (b) or a large part of such a geographical area. Article 7 1 . The special programme must : (a) form part of the framework programme and satisfy the conditions laid down therein ; (b) indicate the number of hectares in the irrigation area or areas to be equipped with irrigation networks freti irrigue'), including associated drainage, and their location ; (c) indicate the plans and schedule for the public works required in connection with the special programme ; (d) indicate the average cost per hectare of agricultural area referred to in (b) and the estimated total cost of the special programme. 2. As regards the adaptation of production and modernization of farms in the irrigated areas, the special programme shall indicate : (a) the measures adopted with a view to encouraging the type of production specified in the framework programme ; (b) the number of advisory officers who are to be appointed in the irrigation areas, at least half of whom must have completed university studies in agriculture or economics and have at least three years' professional experience ; (c) the estimated expenditure on the annual remunera ­ tion of an advisory officer and expenses relating to his activities. TITLE IV Financial and general provisions Article 10 1 . The estimated time required for carrying out the common measure is five years from the entry into force of this Regulation . 2 . Before the end of the period referred to in para ­ graph 1 , this Regulation shall be reviewed by the Council acting on a proposal from the Commission . 3 . The estimated share of the cost of the common measure to be borne by the Fund for the period referred to in paragraph 1 is 260 million units of account. 4. Article 6 (5) of Regulation (EEC) No 729/70 shall apply to this Regulation . Article 11 1 . Aid from the Fund shall consist of capital grants paid in a lump sum or in instalments. 2. Aid from the Fund shall cover 50 % of the cost of implementing public hydraulic works referred to in Article 7 ( 1 ) (c) which have not yet started in respect of a maximum of 200 000 irrigable hectares up to a maximum of 3 000 units of account per hectare irri ­ gated. 3 . Aid from the Fund shall cover 50 % of the remuneration of the newly appointed advisory officers referred to in Article 7 (2) (b) and (c) and the expenses relating to their activities, up to a maximum of 1 2 000 units of account per advisory officer. Article 12 1 . Advances may be granted by the Fund on the basis of the part of the public works under a special programme as referred to in Article 7 ( 1 ) (c) to be carried out in one year and in the light of the rules on financing adopted by the Italian Government and the progress of such works. TITLE III Procedure for the examination of special programmes Article 8 1 . Applications for aid from the Fund for special programmes must be submitted through the Italian Government. 2. In order to receive aid from the Fund, special programmes must have been approved by the Italian Government. 3 . Applications for aid from the Fund must be accompanied by information making it possible to establish that the special programme satisfies the requirements laid down in Title II . 4. The particulars which must be given in the appli ­ cations and the form in which they must be presented shall be determined in accordance with the procedure No L 166/14 Official Journal of the European Communities 23 . 6 . 78 2. The advances may not exceed 80 % of the Community contribution to the estimated yearly cost of the public works referred to in paragraph 1 . 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. be submitted within the time limits laid down by the Commission in its decision to grant aid. 2. If the public body responsible does not fulfil the obligation laid down in paragraph 1 , the Commission, acting in accordance with the procedure laid down in Article 15 and after consulting the Fund Committee on the financial aspects, may, after giving due notice, decide to reverse in whole or in part its decision to grant aid. The decision shall be communicated to the Italian Government and to the public body respon ­ sible. The Commission shall recover in whole or in part the sums paid. 3 . Detailed rules for the application of this Article, particularly as regards the contents of the reports referred to in paragaph 1 , shall be adopted in accor ­ dance with the procedure laid down in Article 15, after consultation of the Fund Committee on the financial aspects. Article 13 1 . Aid from the Fund shall be paid through agen ­ cies appointed for that purpose by the Italian Govern ­ ment. 2. Throughout the period during which aid is granted from the Fund, the authority or agency appointed for that purpose by the Italian Government shall, at the request of the Commission, forward to it all supporting documents which constitute proof that the financial or other conditions laid down for each special programme have been fulfilled. The Commis ­ sion may, if necessary, carry out an on-the-spot check. After it has consulted the Fund Committee on the financial aspects, the Commission may decide, in accordance with the procedure laid down in Article 15, to suspend, reduce or terminate aid from the Fund :  if the special programme has not been carried out as planned, or  if certain of the conditions laid down have not been fulfilled, or  if the work has not begun within one year from the notification of the decision provided for in Article 9. The Italian Government and the public body respon ­ sible for implementing the special programme shall be notified of the decision . The Commission shall recover any sums the payment of which was not or is no longer justified. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 15 1 . Where the procedure laid down in this Article is to be followed, the matter shall be referred to the Standing Committee on Agricultural Structure by the chairman, either on his own initiative or at the request of the representative of a Member State. 2. The Commission representative shall submit a draft of the measures to be taken . The Standing Committee on Agricultural Structure shall deliver an opinion on those measures by a majority of 41 votes, within a time limit set by the chairman according to the urgency of the matter under examination ; the votes of the Member States shall be weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3 . The Commission shall adopt the measures which shall be immediately applicable . However, if such measures are not in accordance with the opinion of the Standing Committee on Agricultural Structure they shall be communicated forthwith by the Commis ­ sion to the Council . In that case, the Commission may defer for not more than one month from the date of such communication application of the measures which it has adopted. The Council, acting . by a qualified majority, may adopt a different decision within one month . Article 14 1 . For each special programme which has received aid from the Fund, the public body responsible shall forward regular reports on the progress and the finan ­ cial results of the programme to the Commission through the Italian Government. These reports shall Article 16 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 23 . 6. 78 Official Journal of the European Communities No L 166/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 1978 . For the Council The President P. DALSAGER